Name: Commission Regulation (EEC) No 1730/87 of 22 June 1987 laying down quality standards for table grapes
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations;  health
 Date Published: nan

 Avis juridique important|31987R1730Commission Regulation (EEC) No 1730/87 of 22 June 1987 laying down quality standards for table grapes Official Journal L 163 , 23/06/1987 P. 0025 - 0032 Finnish special edition: Chapter 3 Volume 23 P. 0198 Swedish special edition: Chapter 3 Volume 23 P. 0198 *****COMMISSION REGULATION (EEC) No 1730/87 of 22 June 1987 laying down quality standards for table grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1351/86 (2), and in particular Article 2 (3) thereof, Whereas the quality standards for table grapes are laid down in Annex I/7 of Commission Regulation No 58 (3); whereas those standards were amended by Regulations (EEC) No 847/76 (4) and (EEC) No 2166/84 (5); Whereas a change has occurred in the production and marketing of these products particularly as regards the requirements of consumer and wholesale markets; whereas the common quality standards for table grapes should therefore be changed to take those new requirements into account; Whereas such changes entail alteration of the definition of the supplementary quality class as laid down by Council Regulation No 211/66/EEC (6); whereas account should be taken, in defining that class, of the economic importance to producers of the products concerned and of the need to meet consumer requirements; Whereas the standards are applicable at all stages of marketing; whereas transportation over a long distance, storage for a certain length of time or the various handling operations may bring about deterioration due to the biological development of the products or their tendency to perish; whereas, therefore, account should be taken of such deterioration when applying the standards at the marketing stages following dispatch; whereas, since the products in the 'Extra' class have to be particularly carefully sorted and packaged, only lack of freshness or turgescence is to be taken into into account only in their case; Whereas in the interest of clarity and certainty as to legal requirements for ease of use the standards thus changed should be consolidated in a single text; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for tale grapes falling within subheading 08.04 A of the Common Customs Tariff are set in the Annex hereto. These standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72. However, at the stages following dispatch the products may show, in relation to the standards prescribed, - a slight lack of freshness and turgescence, - for the products graded in the class other than the 'Extra' class, slight alternation due to their development and their tendency to perish and also a certain number of loose grapes, separated from the stalk. Article 2 Regulation No 58 is hereby amended as follows: - in Article 1, 'table grapes' shall be deleted, - Annex I/7 specifying the quality standards for table grapes, respectively, shall be deleted. Article 3 Council Regulation No 211/66/EEC is hereby amended as follows: - in Article I, 'table grapes' shall be deleted, - Annex VI concerning table grapes shall be deleted. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 119, 8. 5. 1986, p. 46. (3) OJ No 56, 7. 7. 1962, p. 1606/62. (4) OJ No L 96, 10. 4. 1976, p. 32. (5) OJ No L 197, 27. 7. 1984, p. 33. (6) OJ No 233, 20. 12. 1966, p. 3939/66. ANNEX QUALITY STANDARD FOR TABLE GRAPES I. DEFINITION OF PRODUCE This standard applies to table grapes, being fruit grown from varieties (cultivars) of Vitis Vinifera L., to be supplied fresh to the consumer and belonging to the varieties set forth in the annexed list, table grapes for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for table grapes after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, bunches and berries must be: - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - practically free from damage by pests or diseases, - free from all visible traces of mould, - free of abnormal external moisture, - free of foreign smell and/or taste. In addition, berries must be: - intact, - well formed, - normally developed. Pigmentation due to sun is not a defect. Bunches must have been carefully picked. The grapes must be sufficiently developed and display satisfactory ripeness. The development and condition of the grapes must be such as the enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification The table grapes are classified into four classes defined below: (i) 'Extra' Class Table grapes in this class must be of superior quality. In shape, development and colouring the bunches must be typical of the variety, allowing for the district in which they are grown, and have no defects. Berries must be firm, firmly attached, evenly spaced along the stalk and have their bloom virtually intact. (ii) Class I Table grapes in this class must be of good quality. In shape, development and colouring the bunches must be typical of the variety, allowing for the district in which they are grown. Berries must be firm, firmly attached and, as fas as possible, have their bloom intact. They may, however, be less evenly spaced along the stalk than in the 'Extra' class. The following slight defects, however, may be allowed provided that these do not affect the general appearance of the produce and the keeping quality of the package: - slight defects of shape, - slight defect in colouring, - very slight sun scorch affecting the skin only. (iii) Class II This class includes table grapes which do not qualify for inclusion in a higher class but satisfy the minimum requirements laid down above. The bunches may show slight defects in shape, development and colouring, provided these do not impair the essential characteristics of the variety, allowing for the district in which they are grown. The berries must be sufficiently firm and sufficiently attached, and, where possible, still have their bloom. They may be less evenly spaced along the stalk than in Class I. The following defects are allowed: - defects of shape, - defects in colouring, - slight sun-scorch affecting the skin only, - slight bruising. (iv) Class III (1) This class includes table grapes which do not qualify for inclusion in a higher class but satisfy the minimum requirements for Class II. The bunches may include some abnormally developed berries. 'Thin' bunches, i. e. bunches in which the grapes are abnormally far apart on the stalk, and 'thick' bunches with the grapes too close together, shall be accepted in this class. III. PROVISIONS CONCERNING SIZING Sizing is determined by the weight of bunches. The following minimum weight requirements per bunch are laid down for hothouse grapes and for large-berry and small-berry grapes grown in open field. (grams) 1.2.3,4 // // // // Class // Hothouse varieties // Open field varieties // 1.2.3.4 // // // Large-berry // Small-berry // // // // // 'Extra' // 300 // 200 // 150 // I // 250 // 150 // 100 // II // 150 // 100 // 75 // III // 75 // 75 // 75 // // // // A classified list of hothouse varieties and open group large-berry and small-berry varieties appears in the Annex to this standard. IV. PROVISIONS CONCERNING TOLERANCES The following tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) 'Extra' Class 5 % by weight of bunches not satisfying the requirements for the class, but meeting those for Class I or, exceptionally, coming within the tolerances for that class. (ii) Class I 10 % by weight of bunches not satisfying the requirements for the class, but meeting those for Class II or, exceptionally, coming within the tolerances for that class. (iii) Class II 10 % by weight for bunches satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. (iv) Class III 15 % by weight of bunches satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances (i) 'Extra' Class, Classes I and II 10 % by weight of bunches not satisfying the size requirements for the class, but meeting the size requirements for the class immediately below. (ii) Class III 15 % by weight of bunches weighing less than 75 grams. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform; each package must contain bunches of the same origin, variety, class and degree of ripeness. In the case of the 'Extra' Class, the bunches must be of more or less identical size and colouring. In the case of Class III, uniformity of origin and variety only is required. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The table grapes must be packed in such a way that the produce is suitably protected. In the case of the 'Extra' Class, the bunches must be packed in a single layer. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Packages must be free from any foreign matter, although a fragment of vine shoot no more than 5 cm in length may be left on the stem of the bunch as a form of special presentation. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or Despatcher // Name and address or officially issued or accepted code mark. B. Nature of produce - 'Table Grapes', if the contents are not visible from the outside, - Name of the variety. C. Origin of produce - Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications - Class. E. Official Control mark (optional). (1) Additional class within the meaning of Article 2 (1) of Regulation No 1035/72/EEC. Use of this quality, class or some of its specifications is subject to a decision to be taken under Article 4 (1) of the same Regulation. Annex LISTS OF VARIETIES The lists in this Annex set out the varieties that may be marketed in the Community. Those preceded by an asterisk (AE) are produced in the Community. The names given in brackets are synonyms that may equally be used on the packaging. 1. Grapes grown under glass AE Alphonse LavallÃ ©e (Garnacha roya - Ribier) AE Black Alicante (Granacke - Granaxa - Grandaxa) AE Cardinal AE Canon Hall (Canon Hall Muscat) AE Colman (Gros Colman) (cf. 2) - Gros Colman) AE Frankenthal (cf. 2a) - Schiava Grossa) AE Golden Champion (cf. 2a) - Baresana) AE Gradisca (Gradiska) AE Gros Maroc AE LÃ ©opold III AE Muscat d'Alexandrie (cf. 2a) AE Muscat d'Hambourg (cf. 2b) Moscato d'Amburgo) AE Prof. Aberson AE Royal. 2. Open-grown grapes (a) Large berry varieties AE Aledo (New Cross-Real) AE Alphonse LavallÃ ©e (cf. 1) Amasya Siyahi AE Angela (Angiola) AE Baresana (Duraca - Golden Champion - Lattuario bianco - Latuario bianco - Littuario bianco - Turchesa - Turchesca - Uva di Bisceglie - Uva rosa - Uva Turca - Varesana) Barlinka Bicane (NapolÃ ©on - Perle ImpÃ ©riale - Weisser Damaszaner - Zanta) Bien DonnÃ © AE Blanc d'Edessa (Edessis - Amasya) Calmeria AE Cardinal Coarna noir AE Dabouki (Barbaroui - Khalili - Salti) AE Danam Dan Ben-Hannah (Black Emperor) AE Danlas AE Datal AE Diagalves (Dependura - Formosa - Pendura - Villanueva) Dimiat (Damiat - Zoumiatico) Dominga (Gloria - Murciana blanca - Uva verde de Alhama) AE DoÃ ±a MarÃ ­a AE Emperor (Emperador - Genova - Red Emperador - Red Emperor) Erenkoey Beyazi AE Ferral AE Flame Tokay Gemre (Pembe Gemre) Golden Hill Gros Colman (Colman Frueher Waelscher - Gros Colmar - Triomphle) Hoenuesue AE Ignea (I. Pirovano 185) AE Imperial Napoleon (DoÃ ±a Mariana - Mariana) AE Italia (Dona Sofia - IdÃ ©al - Italian muscat - I. Pirovano 65 - Moscatel Italiano) Kozak Beyazi AE Lival AE Matilde AE Michele Palieri AE Muscat d'Alexandrie (Moscatellone - Moscatel Romano - Muscat Gordo bianco - Muscat de Grano Gordo - Muscat d'Espagne - Muscat Romano - Muscat blanc d'Alexandrie - Muskaat van AlexandriÃ « - Salamanna - Seramanna - White Hanepoot - Witte Muskaat - Zibibbo) Muscat Madame Mathiasz (Madame Jean Mathiaz) AE Ohanes (AlmerÃ ­a - Blanca Legitima - Ohanez - Uva de Almeiria - Uva di Almeria - Uva de Embarque - Uva del Barco) AE Olivette blanche (Bridal - Olivette de Montpellier - Olivette de Vendemian) AE Olivette noire (Olivetta nera - Olivetta Vibonese - Cornichon - Preta - Purple Cornichon) Pannonia (Pannonia Gold) Peck AE Perlona (I. Pirovano 54) AE Phraoula (Fraoula - Phraoula Kokkini - Phraoula radini) AE Planta Nova (Coma - Tardana - Tortazon) Prune de Cazouls AE Ragol (Ahmeur bou Ahmeur - Angelina - Argelina - Imperial roja - Uva de Ragol) AE Regina (Afouz Ali - Afis Ali - Afuz Ali - Aleppo - Bolgar - Dattier de Beyrouth - Dattero di Negroponte - Galleta - Hafis Ali - Inzolia imperiale - Karaboumou - Kararubun - Mennavacca bianca - Parchitana - Pergolona - Regina di Puglia - Reine - Rasaki - Rosaki blanc - Rossetti - Uva Real - Waltham cross) AE Regina nera (Mennavacca nera - Lattuario nero - Olivettona - Regina negra - Rosaki noir) AE Ribol Salba AE Schiava grossa (Black Hambourg - Frankenthal - Gross Vernatsch - Imperator - Lamper - Schiavone - Trollinger) Tchaouch (Chaouch - Parc de Versailles - Tsaoussi) Verico (b) Small berry varieties AE Admirable de Courtiller (Admirable - Csiri Csuri) AE Albillo (Acerba - Albuela - Blanco Ribera - Cagalon) AE Angelo Pirovano (I. Pirovano 2) AE Annamaria (I. Ubizzoni 4) Baltali AE Beba (Beba de los Santos - Eva) AE Catalanesca (Catalanesa - Catalana - Uva Catalana) AE Chasselas blanc (Chasselas dorÃ © - Fendant - Franceset - Franceseta - Gutedel - Krachtgutedel - White van der Laan) Chassalas rouge Chelva (Chelva de Cebreros - GuareÃ ±a - Mantuo - Villanueva) AE Ciminnita (Cipro bianco) AE Clairette (Blanquette - Malvoisie - Uva de Jijona) AE Colombana bianca (Verdea - Colombana de Peccioli) AE Dehlro AE Delizia di Vaprio (I. Pirovano 46 A) AE Gros Vert (Abbondanza - St Jeannet - Trionfo dell'Esposizione - Verdal - Trionfo di Gerusalemme) AE Jaoumet (Madeleine de St Jacques - Saint Jacques) AE Madeleine (Angevine - Angevine Oberlin - Madeleine Angevine Oberlin - Republicain) AE Mireille AE Molinera (Besgano - Castiza - Molinera gorda) AE Moscato d'Adda (Muscat d'Adda) AE Moscato d'Amburgo (Black Muscat - Hambro - Hamburg - Hamburski Misket - Muscat d'Hambourg - Moscato Preto) AE Moscato di Terracina (Moscato di Maccarese) AE Oeillade (Black Malvoisie - Cinsaut - Cinsault - Ottavianello - Sinso) AE Panse precoce (Bianco di Foster - Foster's white - Panse blanche - Sicilien) AE Perla di Csaba (CÃ bski Biser - Julski muskat - Muscat Julius - Perle de Csaba) AE Perlaut AE Perlette AE Pizzutello bianco (Aetonychi aspro - Coretto - Cornichon blanc - Rish Baba - Sperone di gallo - Teta di vacca) Precoce de Malingre AE Primus (I. Pirovano 7) AE Prunesta (Bermestia nera - Pergola rossa - Pergolese di Tivoli) AE Regina dei Vigneti (Koenigin der Weingaerten - Muskat Szoeloeskertek Kizalyneja - Szoeloeskertek Kizalyneh - Rasaki ourgarias - Regina Villoz - Reina de las ViÃ ±as - Reine des Vignes - I. Mathiasz 140 - Queen of the Vineyards) AE Servant (Servan - Servant di Spagna) AE Sideritis (Sidiritis) AE Sultanines (Bidaneh - Kishmich - Kis Mis - Sultan - Sultana - Sultani - Cekirdesksiz - Sultanina bianca - Sultaniye - Thomson seedless and mutations) AE Valenci blanc (Valensi - Valency - Panse blanche) AE Valenci noir (Planta Mula - Rucial de Mula - Valenci negro) Yapincak.AE MIREILLE AE MOLINERA ( BESGANO _ CASTIZA _ MOLINERA GORDA ) AE MOSCATO D'ADDA ( MUSCAT D'ADDA ) AE MOSCATO D'AMBURGO ( BLACK MUSCAT _ HAMBRO _ HAMBURG _ HAMBURSKI MISKET _ MUSCAT D'HAMBOURG _ MOSCATO PRETO ) AE MOSCATO DI TERRACINA ( MOSCATO DI MACCARESE ) AE OEILLADE ( BLACK MALVOISIE _ CINSAUT _ CINSAULT _ OTTAVIANELLO _ SINSO ) AE PANSE PRECOCE ( BIANCO DI FOSTER _ FOSTER'S WHITE _ PANSE BLANCHE _ SICILIEN ) AE PERLA DI CSABA ( CABSKI BISER _ JULSKI MUSKAT _ MUSCAT JULIUS _ PERLE DE CSABA ) AE PERLAUT AE PERLETTE AE PIZZUTELLO BIANCO ( AETONYCHI ASPRO _ CORETTO _ CORNICHON BLANC _ RISH BABA _ SPERONE DI GALLO _ TETA DI VACCA ) PRECOCE DE MALINGRE AE PRIMUS ( I . PIROVANO 7 ) AE PRUNESTA ( BERMESTIA NERA _ PERGOLA ROSSA _ PERGOLESE DI TIVOLI ) AE REGINA DEI VIGNETI ( KONIGIN DER WEINGAERTEN _ MUSKAT SZOLOSKERTEK KIZALYNEJA _ SZOLOSKERTEK KIZALYNEH _ RASAKI OURGARIAS _ REGINA VILLOZ _ REINA DE LAS VINAS _ REINE DES VIGNES _ I . MATHIASZ 140 _ QUEEN OF THE VINEYARDS ) AE SERVANT ( SERVAN _ SERVANT DI SPAGNA ) AE SIDERITIS ( SIDIRITIS ) AE SULTANINES ( BIDANEH _ KISHMICH _ KIS MIS _ SULTAN _ SULTANA _ SULTANI _ CEKIRDESKSIZ _ SULTANINA BIANCA _ SULTANIYE _ THOMSON SEEDLESS AND MUTATIONS ) AE VALENCI BLANC ( VALENSI _ VALENCY _ PANSE BLANCHE ) AE VALENCI NOIR ( PLANTA MULA _ RUCIAL DE MULA _ VALENCI NEGRO ) YAPINCAK .